Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 1 of 9 PageID# 1324



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION




UNITED STATES OF AMERICA,

                     Plaintiff,

              V.                                          Case No. l:19-cv-lI97-LO-TCB


EDWARD SNOWDEN,

                     Defendant,

and


MACMILLAN PUBLISHING GROUP,LLC
cPb/a HENRY HOLT AND COMPANY,et al.,

                     Relief-Defendants.



                                    CONSENT DECREE


       This Consent Decree is entered into between Plaintiff the United States of America

("Plaintiff or the "Government")and Relief-Defendant Macmillan Publishing Group LLC d/b/a

Henry Holt and Company ("Macmillan US"). The term "Parties" collectively refers to the

Government and Macmillan US.

       The above-captioned action (the "Action") was brought by the Government against

Edward Snowden ("Snowden")for breach of contract and breach of fiduciary duty arising in part

from the publication of his book Permanent Record(the "Book"). The Book was published

pursuant to a publishing agreement between Snowden and a German company, HIM Holtzbrinck

37 GmbH("HIM 37"), entered into as of March 7,2019(the "Publishing Agreement"). Pursuant

to a separate license agreement, HIM 37 licensed certain rights in the Book to Macmillan US,
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 2 of 9 PageID# 1325
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 3 of 9 PageID# 1326
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 4 of 9 PageID# 1327
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 5 of 9 PageID# 1328
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 6 of 9 PageID# 1329
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 7 of 9 PageID# 1330
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 8 of 9 PageID# 1331
Case 1:19-cv-01197-LO-TCB Document 85 Filed 04/09/20 Page 9 of 9 PageID# 1332
